                 IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          ASHEVILLE DIVISION
                              1:19 CV 107

CHET LEE WEST,                                                 )
                                                               )
                                  Plaintiff,                   )
                                                               )
v.                                                             )
                                                               )
EVAN T. CARPENTER, of Nebraska, purported agent of             )
Secretary of Treasury of United States, and in "private        )
person" capacity; CHRISTOPHER A. THOMPSON, of                  )
Nebraska, purported agent of Secretary of Treasury of          )
United States, and in "private person" capacity; GARY          )
HERMAN, of Nebraska, purported agent of Secretary of           )
Treasury of United States, and in "private person" capacity;   )
RICHARD W. TROESTER, of Nebraska, purported agent              )
of Secretary of Treasury of United States, and in "private     )
person" capacity; DAVID E. ORTIZ, Ft Dix F.C.I. CEO            )
(warden), purported agent of Attorney General of the United    )
States, and in "private person" capacity; FNU ROBINSON,        )
Unit Manager, purported agent of Attorney General of the       )
United States, and in "private person" capacity; FNU           )
MULLINS, Case Manager, purported agent of Attorney             )   ORDER
General of the United States, and in "private person"          )
capacity; FNU STEELE, Livestock Counselor, purported           )
agent of Attorney General of the United States, and in         )
"private person" capacity; UNKNOWN SEGREGATION                 )
REVIEW OFFICIAL OF SPECIAL HOUSING UNIT,                       )
purported agent of Attorney General of the United States,      )
and in "private person" capacity; ERIC BRADLEY,                )
Loretto F.C.I. CEO (warden), purported agent of Attorney       )
General of the United States, and in "private person"          )
capacity; MANISH PATEL, BOP RRC official, purported            )
agent of Attorney General of the United States, and in         )
"private person" capacity; and MATTHEW CASTLE,                 )
SECOR director, purported agent of Attorney General of the     )
United States, and in "private person" capacity,               )
                                                               )
                            Defendants.                        )
___________________________________________                    )
        This matter is before the Court upon Plaintiff’s “Response to Notice of Deficiency

in Error by Clerk; Motion to Proceed” (Doc. 3) (“Response to Notice”) filed on April 25,

2019.

        Plaintiff filed his Complaint (Doc. 1) on April 3, 2019.

        On April 4, 2019, the Clerk of Court issued a Notice of Deficiency (Doc. 2),

advising Plaintiff that he must either file an application to proceed without prepayment of

fees and affidavit, or pay the filing fee of $400. The Notice directed Plaintiff to correct

this deficiency within twenty-one (21) days from the filing of the Notice and advised

Plaintiff that failure to do so may result in the dismissal of this action without prejudice.

        On April 25, 2019, Plaintiff filed the Response to Notice in which Plaintiff asks

the Court “to ‘cure’ the Notice of Deficiency, or dismiss it accordingly, and proceed with

this action by issuing the provided summons to [the] defendants that they may timely

answer and that justice may be served.” (Doc. 3) at 3.

        A liberal reading of this language suggests that Plaintiff may be seeking

permission to proceed without the prepayment of fees or costs. The Response to Notice,

however, is not clear in this regard and otherwise does not provide sufficient information

upon which such a determination could be made.

        IT IS THEREFORE ORDERED THAT:

           1. Plaintiff’s “Response to Notice of Deficiency in Error by Clerk; Motion to

               Proceed” (Doc. 3) is DENIED WITHOUT PREJUDICE;
          2. Plaintiff is DIRECTED, within fourteen (14) days of the entry of this

              Order, either to:

                  a. file a proper application to proceed in district court without

                     prepaying fees or costs1; or

                  b. pay the filing fee of $400.

          3. Plaintiff is ADVISED that failure to comply with this Order may result in

              the dismissal of this action without prejudice.


                                        Signed: April 30, 2019




1 A form Application to Proceed in District Court Without Prepaying Fees or Costs is accessible
from this district’s website.
